Case 1:19-cv-01173-DDD-JPM Document 48 Filed 09/24/20 Page 1 of 2 PageID #: 1131



                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF LOUISIANA
                                              ALEXANDRIA DIVISION

  KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                                          CHIEF JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
  Defendants
  -------------------------------------------------------------------------------------------------------------------------------

                                      MOTION FOR STAY OF PROCEEDINGS

            NOW INTO COURT, through undersigned counsel, comes plaintiff, Kayla J. Giles, a/k/a

  Kayla Giles Coutee, who respectfully represents that:

                                                                 1.

            Kayla J. Giles instituted this action seeking recovery under the terms of an insurance

  policy.

                                                                 2.

            Motions for Summary Judgment were filed by the defendants and are pending on the

  docket of this court.

                                                                 3.

            Mover is under indictment on the charge of second degree murder as well as obstruction

  of justice in the Ninth Judicial District Court in and for Rapides Parish, Louisiana, with a trial date

  set for May 17, 2021. As she is facing the potential of life imprisonment if convicted, her criminal

  defense attorney has advised that she assert her rights under the Fifth Amendment to the United

  States Constitution in all civil proceedings.

                                                                 4.

            Mover therefore seeks an order of this court staying further action in this matter to allow

  her to be able to fully and completely participate in this matter and for the reasons set forth in the

  attached memorandum.
Case 1:19-cv-01173-DDD-JPM Document 48 Filed 09/24/20 Page 2 of 2 PageID #: 1132



         Wherefore, Kayla J. Giles prays that this court enter an order staying all action in this

  matter until after the disposition of the criminal proceedings in the Ninth Judicial District Court in

  and for Rapides Parish, Louisiana.


                                                 LAW OFFICE OF,


                                                 /S/ THOMAS R. WILLSON _________
                                                 THOMAS R. WILLSON
                                                 1330 JACKSON STREET
                                                 ALEXANDRIA, LOUISIANA 71301
                                                 PH. NO. (318) 442-8658
                                                 FAX NO. (318) 442-9637
                                                 rocky@rockywillsonlaw.com
                                                 Attorney for Kayla J. Giles (#13546)



                                         Certificate of Service

          I hereby certify that this Motion was provided to Counsel for United Specialty Insurance
  Company, Celeste D. Elliott, by depositing the same in the U.S. Mail addressed to 601 Poydras
  Street, Suite 2775, New Orleans, La. 70130, and counsel for Counsel for Delta Defense, L.L.C.,
  W. Scarth Clark and Megan B. Jacqmin, by depositing the same in the U.S. Mail addressed to
  2030 St. Charles Avenue, New Orleans, La. 70130, with sufficient postage affixed, this 24th day of
  September, 2020.


                                /S/ THOMAS R. WILLSON _________
                                 THOMAS R. WILLSON
